      Case 2:14-cr-00022-MLCF-DEK Document 847 Filed 10/03/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION


v.                                                           NO. 14-022


PETER M. HOFFMAN, ET AL.                                     SECTION F


                                      ORDER

       The U.S. Probation Office has now submitted its revised

Presentencing Investigation Reports for Peter Hoffman and Michael

Arata.    To ensure that the Court calculates the correct guidelines

ranges -- the starting point for procedurally correct resentencing

-- and to enable the Court to fashion substantively reasonable

sentences, counsel shall have an opportunity to submit any motions

or sentencing memoranda; to file briefs addressing the scope of

the    Fifth   Circuit’s    mandate    on     remand;   to   file   objections

addressing the calculation of the guidelines ranges proposed by

the U.S. Probation Office; and to present argument supported by

case literature and evidence in support of an appropriate and

reasonable sentence.        Additionally, given that post-offense and

post-sentencing conduct is a relevant sentencing consideration,

the U.S. Probation Office must submit reports detailing each

                                        1
      Case 2:14-cr-00022-MLCF-DEK Document 847 Filed 10/03/19 Page 2 of 3



defendant’s     post-sentencing           conduct   while     on   probation.       The

defendants     may       also    submit     evidence       regarding    their     post-

sentencing conduct.

       In addition to the Presentence Investigation Reports, before

the Court are several motions: (1) Susan and Peter Hoffman’s

renewed motion and application for order to show cause and limited

discovery and evidentiary hearing; (2) Peter Hoffman’s motion for

an evidentiary hearing on sentencing related issues; (3) Michael

Arata’s motion for leave to take deposition of Agent Boulton; and

(4) Susan Hoffman’s and Michael Arata’s renewed motion to vacate

order of forfeiture.            The defendants request oral argument on each

of these motions.

       IT IS ORDERED: that the resentencing hearing for Peter Hoffman

and Michael Arata set for October 9, 2019 is hereby continued to

January 8, 2020, at 1:30 p.m.                IT IS FURTHER ORDERED: that any

motions, objections, sentencing memoranda, as well as reports on

post-sentencing conduct must be submitted no later than October

30,    2019.   IT   IS    FURTHER    ORDERED:       that    the    hearing   on   Peter

Hoffman’s motion for an evidentiary hearing on sentencing issues,

Susan Hoffman’s and Michael Arata’s renewed motion to vacate the

order of forfeiture, the motion for an order to show cause, and

the motion for leave to take Agent Boulton’s deposition, is hereby

                                            2
   Case 2:14-cr-00022-MLCF-DEK Document 847 Filed 10/03/19 Page 3 of 3



continued to November 20, 2019, the requests for oral argument are

GRANTED, and the motions will be heard at 10:30 a.m.

                      New Orleans, Louisiana, October 3, 2019




                                       ________________________
                                          MARTIN L.C. FELDMAN
                                          U.S. DISTRICT JUDGE




                                   3
